DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,374,608. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 of U.S. Patent No. 11,374,608 encompassed all the claim limitations of claims 1-20 of the instant invention.
Regarding claim 1, claim 1 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 1 of the instant invention.
Regarding claim 2, claim 2 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 2 of the instant invention.
Regarding claim 3, claim 3 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 3 of the instant invention.
Regarding claim 4, claim 4 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 4 of the instant invention.
Regarding claim 5, claim 11 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 5 of the instant invention.
Regarding claim 6, claim 16 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 6 of the instant invention.
Regarding claim 7, claim 5 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 7 of the instant invention.
Regarding claim 8, claim 6 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 8 of the instant invention.
Regarding claim 9, claim 7 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 9 of the instant invention.
Regarding 10, claim 8 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 10 of the instant invention.
Regarding claim 11, claim 9 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 11 of the instant invention.
Regarding claim 12, claim 10 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 12 of the instant invention.
Regarding claim 13, claim 12 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 13 of the instant invention.
Regarding claim 14, claim 13 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 14 of the instant invention.
Regarding claim 15 claim 14 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 15 of the instant invention.
Regarding claim 16, claim 15 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 16 of the instant invention.
Regarding claim 17, claim 17 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 17 of the instant invention.
Regarding claim 18, claim 18 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 18 of the instant invention.
Regarding claim 19, claim 19 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 19 of the instant invention.
Regarding claim 20, claim 20 of U.S. Patent No. 11,374,608 encompassed all the claim limitation of claim 20 of the instant invention.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-20 are allowed (see examiner’s office action of parent application, filed on 10/05/21).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Pablo Tran whose telephone number is (571)272-7898.  The examiner normal hours are 9:30 -5:00 (Monday-Friday). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jinsong Hu, can be reached at (571)272-3965. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the
Patent Application Information Retrieval (PAIR) System. Status information for
Published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see httpr//pair-directauspto.gov. Should
You have questions on access to the Private PAIR system, contact the Electronic
Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000.

October 19, 2022

/PABLO N TRAN/Primary Examiner, Art Unit 2643